                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 JUSTIN ADAMS,                                 )
                                               )
                          PLAINTIFF            )
                                               )
 V.                                            )       CIVIL NO. 2:17-CV-355-DBH
                                               )
 POLAND SPRING WATER CO.                       )
 OWNER, ET AL.,                                )
                                               )
                          DEFENDANT            )


               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE


      On June 6, 2019, the United States Magistrate Judge filed with the court,
with a copy to the plaintiff, his Recommended Decision on Motion to Reopen.
The time within which to file an objection expired on June 20, 2019, and no
objection has been filed. The Magistrate Judge notified the plaintiff that failure
to object would waive his right to de novo review and appeal.
      It is therefore ORDERED that the Recommended Decision of the Magistrate
Judge is hereby ADOPTED. The plaintiff’s motion to reopen the case is DENIED.
      I hereby place Justin Adams on Notice that filing restrictions “may be in
the offing.” Cok v. Family Court of Rhode Island, 985 F.2d 32, 35 (1st Cir. 1993).
This represents the “cautionary order” of which Cok speaks. Id. Groundless and
inappropriate filings will not be tolerated.

      SO ORDERED.

      DATED THIS 8TH DAY OF JULY, 2019

                                                   /S/D. BROCK HORNBY
                                                   D. BROCK HORNBY
                                                   UNITED STATES DISTRICT JUDGE
